Title: [Tuesday May 14. 1776.]
From: Adams, John
To: 


      Tuesday May 14. 1776. A Letter of the 11th. from General Washington inclosing sundry Papers; a Letter of the 3d from General Schuyler; and a Letter of the 9th. from Daniel Robertson were laid before Congress and read. Resolved that they be referred to a Committee of three. The Members chosen Mr. W. Livingston, Mr. Jefferson and Mr. John Adams.
      William Ellery Esqr. appeared a Delegate from Rhode Island, in the place of Governor Ward, and being an excellent Member, fully supplied his place.
      The Committee appointed to prepare a Preamble, thought it not necessary to be very elaborate, and Mr. Lee and Mr. Rutledge desired me as Chairman to draw something very short which I did and with their Approbation.
     